DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/21/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Hsu TW 201734605A as teaching the amended claim limitations in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 11, 14, 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2019/0086721 in view of Hsu TW 201734605A (see document 16604370_2022-03-21_TW_201734605_A_M.pdf).
Regarding claim 1, Lin discloses a display panel, in figs.1A-4B, comprising: a liquid crystal layer (LC), a first polarizer (10) and a second polarizer (20), wherein the first polarizer and the second polarizer are respectively on both sides of the liquid crystal layer (see fig.4B); and the first polarizer comprises a plurality of first polarizing structures (12,14 and 16, see figs.1A,2 or 3), and a polarization direction (D1 or D3) of at least one of the first polarizing structures is not perpendicular to a polarization direction (D4 or D6) of the second polarizer (see figs.1A, 2, 3 and 4A), an angle between a polarization direction of each of the first polarizing structures and the polarization direction of the second polarizer (see figs.1A, 2, 3 and 4A).
Lin does not explicitly disclose the display panel is a curved display panel, and the angle is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent.
Hsu discloses the display panel is a curved display panel (see fig.1) for the purpose of enhancing the view’s viewing effect and presence (see page 2, lines 11-13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is a curved display panel as taught by Hsu in the display panel of Lin for the purpose of enhancing the view’s viewing effect and presence.
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitation “is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent" is considered as functional claim limitation which does not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences, it appears prima facie that the prior art Lin in view of Hsu discloses all the claimed structure that is capable of performing the recited functional claim limitation. Also, it’s well-known that a magnitude of an extra optical retardation generated at different positions of the curved display panel in a case where the curved display panel is bent will cause light leakage and impact the display quality of the curved liquid crystal display as taught by Hsu (page 2, lines 13-18), so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent in the display panel of Lin in view Hsu for the purpose of preventing/reducing light leakage (para.4 of Lin) and providing a display panel with improved contrast between lights of different wavebands and better dark state quality (para.5 of Lin).


Regarding claim 3, Lin discloses the first polarizer comprises a wire grid polarizer (para.38), and at least one of the first polarizing structures comprises a plurality of wire grids (L2, L4 or L6) in a parallel arrangement (see figs.1A, 2 and 3).  
Regarding claim 4, Lin discloses the wire grid polarizer is a metal wire grid polarizer (para.38 and fig.4B), and each of the first polarizing structures comprises a plurality of metal wire grids (L2, L4 or L6) in a parallel arrangement (see figs.1A, 2 and 3).  
Regarding claim 5, Lin discloses polarization directions of the plurality of first polarizing structures of the first polarizer are not all identical (see figs.1A, 2 and 3), and the polarization direction of the second polarizer is identical at each position of the second polarizer (see fig.4A).  
Regarding claim 11, Lin discloses the second polarizer is a metal wire grid polarizer (para.57 and fig.4B).  

Regarding claim 1, Lin discloses a display panel, in figs.1A-4B, comprising: a liquid crystal layer (LC), a first polarizer (20) and a second polarizer (10), wherein the first polarizer and the second polarizer are respectively on both sides of the liquid crystal layer (see fig.4B); and the first polarizer comprises a plurality of first polarizing structures (22,24 and 26, see figs.4A), and a polarization direction (D4 or D6) of at least one of the first polarizing structures is not perpendicular to a polarization direction (D1 or D3) of the second polarizer (see figs.1A, 2, 3 and 4A), an angle between a polarization direction of each of the first polarizing structures and the polarization direction of the second polarizer (see figs.1A, 2, 3 and 4A).
is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent.
Hsu discloses the display panel is a curved display panel (see fig.1) for the purpose of enhancing the view’s viewing effect and presence (see page 2, lines 11-13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is a curved display panel as taught by Hsu in the display panel of Lin for the purpose of enhancing the view’s viewing effect and presence.
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitation “is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent" is considered as functional claim limitation which does not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences, it appears prima facie that the prior art in view of Hsu discloses all the claimed structure that is capable of performing the recited functional claim limitation. Also, it’s well-known that a magnitude of an extra optical retardation generated at different positions of the curved display panel in a case where the curved display panel is bent will cause light leakage and impact the display quality of the curved liquid crystal is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent in the display panel of Lin in view Hsu for the purpose of preventing/reducing light leakage (para.4 of Lin) and providing a display panel with improved contrast between lights of different wavebands and better dark state quality (para.5 of Lin).
Regarding claim 14, Lin discloses the second polarizer (10) comprises a plurality of second polarizing structures (12, 14 and 16), and polarization directions of at least two of the second polarizing structures are different from each other (see figs.1A, 2, 3).  
Regarding claim 16, Lin in view of Hsu discloses a display device, in figs.1A-4B, comprising the display panel according to claim 1 (see the rejection of claim 1 above).  
Regarding claim 17, Lin discloses a method for manufacturing a display panel, in figs.1A-4B, comprising: forming a liquid crystal layer (LC); and disposing a first polarizer (10) and a second polarizer (20) respectively on both sides of the liquid crystal layer (see fig.4B), wherein the first polarizer comprises a plurality of first polarizing structures (12,14 and 16, see figs.1A,2 or 3), and a polarization direction (D1 or D3) of at least one of the first polarizing structures is not perpendicular to a polarization direction (D4 or D6) of the second polarizer (see figs.1A, 2, 3 and 4A), an angle between a polarization direction of each of the first polarizing structures and the polarization direction of the second polarizer (see figs.1A, 2, 3 and 4A).
is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent.
Hsu discloses the display panel is a curved display panel (see fig.1) for the purpose of enhancing the view’s viewing effect and presence (see page 2, lines 11-13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is a curved display panel as taught by Hsu in the display panel of Lin for the purpose of enhancing the view’s viewing effect and presence.
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitation “is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent" is considered as functional claim limitation which does not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences, it appears prima facie that the prior art Lin in view of Hsu discloses all the claimed structure that is capable of performing the recited functional claim limitation. Also, it’s well-known that a magnitude of an extra optical retardation generated at different positions of the curved display panel in a case where the curved display panel is bent will cause light leakage and impact the display quality of the curved liquid crystal is determined based on a magnitude of an extra optical retardation generated at a position corresponding to the each of the first polarizing structures in a case where the curved display panel is bent in the display panel of Lin in view Hsu for the purpose of preventing/reducing light leakage (para.4 of Lin) and providing a display panel with improved contrast between lights of different wavebands and better dark state quality (para.5 of Lin).
Regarding claim 20, Lin discloses polarization directions of the plurality of first polarizing structures of the first polarizer (10) are not all identical (see figs.1A, 2 and 3), and the polarization direction of the second polarizer (20) is identical at each position of the second polarizer (see fig.4A).
Regarding claim 21, Lin in view Hsu does not explicitly disclose in the case where the curved display panel is bent, the magnitude of the extra optical retardation generated at the position corresponding to the each of the first polarizing structures is determined based on a bending radius at the position corresponding to the each of the first polarizing structures.
The Examiner note: Apparatus claims must be structurally distinguished from the prior art (MEEP 2114). Claims directed to an apparatus must be distinguished from the prior art in the terms of structure rather than function. In the instant case, the claim limitation “in the case where the curved display panel is bent, the magnitude of the extra optical retardation generated at the position corresponding to the each of the first polarizing structures is determined based on a bending radius at the position is considered as functional claim limitation which does not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences, it appears prima facie that the prior art Lin in view of Hsu discloses all the claimed structure in claim 1 that is capable of performing the recited functional claim limitation. Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the case where the curved display panel is bent, the magnitude of the extra optical retardation generated at the position corresponding to the each of the first polarizing structures is determined based on a bending radius at the position corresponding to the each of the first polarizing structures in the display panel of Lin in view Hsu for the purpose of preventing/reducing light leakage (para.4 of Lin) and providing a display panel with improved contrast between lights of different wavebands and better dark state quality (para.5 of Lin).


Claims 2, 6-9, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2019/0086721 in view of Hsu TW 201734605A as applied to claim 1 above, and further in view of Park US 2018/0074369.
Regarding claims 2 and 15, Lin discloses the plurality of first polarizing structures are disposed along a first direction or a second direction (a horizontal direction in fig.3); the display panel comprises a first side and a second side (it’s inherent the display panel comprises a first side and a second side).
Lin in view of Hsu does not explicitly disclose the first side is longer than the second side; and the first direction is parallel to a direction of the first side of the display 
Park discloses a display panel, in at least figs.1, 7 and 8, the first side is longer than the second side (see fig.1 discloses two sides are not equal to each other); and the first direction is parallel to a direction of the first side of the display panel, or the second direction is parallel to a direction of the second side of the display panel (see figs.7 and 8, para.95 and 96, the first direction is parallel to a direction of the first side of the display panel, or the second direction is parallel to a direction of the second side of the display panel) for the purpose of forming a polarizer unit (para.95 and 96).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first side is longer than the second side; and the first direction is parallel to a direction of the first side of the display panel, or the second direction is parallel to a direction of the second side of the display panel as taught by Park in the display panel of Lin in view of Hsu for the purpose of forming a polarizer unit.
Regarding claim 6, Lin discloses the first polarizer comprises an intermediate region (an intermediate portion 14 of the first polarizer), the intermediate region is at a center of the display panel in the first direction (14 is part of the polarizer in the repeat patterns 12, 14 and 16 in the first polarizer corresponding to RGB pattern, so this repeat pattern can be in a center of the display panel in the first direction, so that portion 14 can be at a center of the display panel in the first direction as well) and a first edge region (the first edge region with only 12 as shown fig.3) and a second edge region (the second edge region with only 16 as shown fig.3) respectively on both sides of the 
Regarding claim 7, Lin discloses in the first direction, the first polarizer comprises an intermediate region (an intermediate portion of the first polarizer), and a first edge region (at least first set of 12,14 and 16 as shown in fig.3) and a second edge region (at least last set of 12,14 and 16 as shown in fig.3) respectively on both sides of the intermediate region; each of the first edge region and the second edge region comprises at least one sub-edge region (one sub-edge region with 12 or 16), and sub-edge regions on both sides of the intermediate region are symmetrical with respect to a centerline of the display panel along the first direction (see fig.3, sub-edge regions 12 and 16 are identical to each other); and each of the sub-edge regions (sub-edge regions 12 and 16) comprises one of the first polarizing structures, and polarization directions of first polarizing structures of symmetrical sub-edge regions have an identical angle with the polarization direction of the second polarizer (see figs.3 and 4A, polarization directions of first polarizing structures of symmetrical sub-edge regions have an identical angle with the polarization direction of the second polarizer).  
Regarding claim 8, Lin discloses each of the first edge region and the second edge region comprises 2 to 100 sub-edge regions (at least 3 sub-edge regions, see fig.3).  
Regarding claim 9, Lin discloses each of the sub-edge regions has an identical width in the first direction (see fig.3).  
Regarding claim 18, Lin discloses the first polarizer comprises a wire grid polarizer (para.38), and at least one of the first polarizing structures comprises a plurality of wire grids (L2, L4 or L6) in a parallel arrangement (see figs.1A, 2 and 3).  
Regarding claim 19, Lin discloses polarization directions of the plurality of first polarizing structures of the first polarizer (10) are not all identical (see figs.1A, 2 and 3), and the polarization direction of the second polarizer (20) is identical at each position of the second polarizer (see fig.4A).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2019/0086721 in view of Hsu TW 201734605A and Park US 2018/0074369 as applied to claim 7 above, and further in view of Zhou US 2017/0278903.
Regarding claim 10, Park discloses along the direction from the intermediate region to the first edge region, the size of the plurality of sub-edge regions (12, 14 and 16) are correspondence to the size of the plurality of sub-pixel regions (R, G and B, para.28) respectively (see para.28 and 34-36).
Lin in view of Hsu and Park does not explicitly disclose along the direction from the intermediate region to the first edge region, widths of the plurality of sub-edge 
Zhou discloses a display panel, in at least figs.2a and 2b, along the direction (row direction) from the intermediate region to the first edge region (see figs.2a and 2b), widths of the plurality of sub-pixel regions gradually decrease (see figs.2a and 2b and para.67); and along the direction from the intermediate region to the second edge region (see figs.2a and 2b), widths of the plurality of sub-pixel regions gradually decrease (see figs.2a and 2b and para.67) for the purpose of having a display panel with a good visual effect (para.58).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have along the direction from the intermediate region to the first edge region, widths of the plurality of sub-pixel regions gradually decrease; and along the direction from the intermediate region to the second edge region, widths of the plurality of sub-pixel regions gradually decrease as taught by Zhou in the display panel of Lin in view of Hsu and Park in order to have along the direction from the intermediate region to the first edge region, widths of the plurality of sub-edge regions gradually decrease; and along the direction from the intermediate region to the second edge region, widths of the plurality of sub-edge regions gradually decrease for the purpose of having a display panel with a good visual effect.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2019/0086721 in view of Hsu TW 201734605A as applied to claim 1 above, and further in view of Zhao US 2017/0102568.
Regarding claim 13, Lin in view of Hsu does not explicitly disclose the display panel is an advanced super dimension switch display panel.  
Zhao discloses a display panel, in at least figs.1 and 2, the display panel (1) is an advanced super dimension switch display panel (para.47 and 3) for the purpose of forming an ADS curved display panel with wide viewing angles (para.47 and 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is an advanced super dimension switch display panel as taught by Zhao in the display panel of Lin for the purpose of forming an ADS curved display panel with wide viewing angles.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The Examiner’s suggestion: for claim 6, be specific about the first edge region and the second edge region by adding an additional claim limitation. For example, “the first edge region and the second edge region adjacent to the intermediate region in the first direction, each of the first edge region and the second edge region comprising three sub-edge regions” will overcome the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JIA X PAN/Primary Examiner, Art Unit 2871